 

Exhibit 10.1

 



Execution Version

 

AMENDMENT TO CHANGE IN CONTROL AGREEMENT

 

This First Amendment to the CIC Agreement (the “Amendment”) is entered into as
of April 29, 2019 between Aceto Corporation, a New York corporation (the
“Company”) and William C. Kennally (the “Executive”).

 

WHEREAS, the Company and the Executive previously entered into a Change in
Control Agreement, dated as of October 2, 2017 (the “CIC Agreement”);

 

WHEREAS, pursuant to and subject to the terms and conditions set forth in the
Amended and Restated Asset Purchase Agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “Purchase Agreement”),
dated as of April 14, 2019, by and among Aceto Holdings, L.P. (f/k/a NMC Atlas,
L.P.), a Delaware limited partnership (“Buyer”), the Company, and certain other
parties thereto, Buyer has agreed to acquire certain assets and subsidiaries of
the Company (the “Transaction”);

 

WHEREAS, pursuant to the terms of the Purchase Agreement, the Company has agreed
to take certain actions in respect of the CIC Agreement, including the amendment
contemplated hereby; and

 

WHEREAS, the Company and the Executive desire to amend the CIC Agreement as set
forth below.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises contained in this document, and other good and valuable consideration,
the receipt of which is hereby acknowledged, the Company and the Executive agree
as follows:

 

1.           Section 5 of the CIC Agreement (Golden Parachute Limitation) is
deleted in its entirety and replaced with the following:

 

“5.            GOLDEN PARACHUTE LIMITATIONS. Notwithstanding anything herein to
the contrary, to the extent any amount to be paid or benefit to be provided to
the Executive pursuant to this Agreement or otherwise (collectively, the
“Payments”) would be treated as an “excess parachute payment,” as the phrase is
defined in Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”) and would, absent the application of this Section 5, be subject to the
excise tax (the “Excise Tax”) imposed by Section 4999 of the Code, then the
Executive will receive the “Reduced Amount.” The “Reduced Amount” shall be an
amount expressed in present value which maximizes the aggregate value of all
Payments without causing any Payments to be nondeductible to the Company or the
Buyer because of Section 280G of the Code or subjecting the Executive to the
Excise Tax. The Company may elect which and how much of the Payments shall be
eliminated or reduces (as long as after such election the aggregate present
value of the Payments equals the Reduced Amount) and shall notify the Executive
promptly of such election. Unless the Company and the Executive otherwise agree
in writing, any determination required under this Section 5 will be made in
writing by Grant Thornton LLP immediately prior to the Change in Control or such
other person or entity to which the parties mutually agree (the “Firm”), whose
determination will be conclusive and binding upon the Executive and the Company.
For purposes of making the calculations required by this Section 5, the Firm may
make reasonable assumptions and approximations concerning applicable taxes and
may rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code. The Company and the Executive will furnish
to the Firm such information and documents as the Firm may reasonably request in
order to make a determination under this Section 5. The Company will bear all
costs the Firm may incur in connection with any calculations contemplated by
this Section 5. The Company and the Executive hereby acknowledge and agree that:
(i) the Firm had determined that the Reduced Amount is $768,002 pursuant to the
report dated April 22, 2019, and (ii) the amount otherwise payable pursuant to
Section 3(b)(i) of the CIC Agreement shall be reduced by the Reduced Amount.”

 

 

 

 

2.            Sections 9 € and (f) of the CIC Agreement (Covenants) are hereby
deleted in their entirety and the Company hereby irrevocable waives and releases
the Executive from any other non-competition and non-solicitation covenants
between the Executive and the Company or any of its subsidiaries. Executive
hereby acknowledges and agrees that he is subject to Section 3 of the Enhanced
Restricted Covenant Agreement by and between Buyer and the Executive dated as of
April [29], 2019 in lieu thereof.

 

3.            If, for any reason, the Transaction is not consummated, this
Amendment shall be void ab initio and the CIC Agreement shall continue to apply
in accordance with its original terms and conditions.

 

4.            This Amendment may be executed in counterparts, each of which
shall be deemed to be an original, and all of which shall constitute one and the
same document.

 

IN WITNESS WHEREOF, this Amendment has been executed as a sealed instrument by
the Company, by its duly authorized representative, and by the Executive, as of
the date first above written.

 

[Signatures on following pages]

 

 -2- 

 

 

IN WITNESS WHEREOF, this Amendment has been executed as a sealed instrument by
the Company, by its duly authorized representative, and by the Executive, as of
the date first above written.

 

EXECUTIVE   ACETO CORPORATION             By: /s/ William C. Kennally   By: /s/
Steven S. Rogers   William C. Kennally     Name:  Steven S. Rogers        
Title:  SVP and Chief Legal Officer             Date: April 29, 2019   Date:
April 29, 2019

 



 



